Filed 2/14/22 P. v. Toro CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                SECOND APPELLATE DISTRICT

                                               DIVISION FOUR


 THE PEOPLE,                                                              B309431
                                                                          (Los Angeles County
           Plaintiff and Respondent,                                       Super. Ct. No. BA484922)

           v.

 IGNACIO TORO, JR.,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles
County, Michael Garcia, Judge. Affirmed.
         Justin Behravesh, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Susan Sullivan Pithey, Assistant Attorney General,
Steven D. Matthews, Supervising Deputy Attorney General, and
Michael J. Wise, Deputy Attorney General, for Plaintiff and
Respondent.
      Defendant Ignacio Toro, Jr., appeals from the judgment entered
following the denial of his motion to suppress evidence (Pen. Code,
§ 1538.5),1 and no contest plea to misdemeanor vandalism (§ 594, subd.
(a)). He contends the trial court erred by denying his motion to
suppress evidence obtained from a detention and patdown search he
asserts were unlawful. We affirm.


                              BACKGROUND
      The District Attorney of the County of Los Angeles filed an
information alleging that on or about January 28, 2020, defendant
committed felony vandalism under $400 for the benefit of a criminal
street gang, to wit, the Varrio Nuevo Estrada (VNE) gang.2 (§§ 594,
subd. (a), 186.22, subd. (d), 186.30, subd. (a).)
      On February 11, 2020, defendant filed a motion under section
1538.5 to suppress the following pieces of evidence: (1) statements he
had made to investigating officers; (2) evidence regarding the officer’s
“observations relating to graffiti”; and (3) evidence of a spray paint can
and top that had been recovered at the scene. Defendant asserted the
evidence resulted from an unlawful detention and patdown search. The



1     Subsequent references to statutes are to the Penal Code.

2     Vandalism causing less than $400 in damages is a misdemeanor.
(§ 594, subds. (a), (b)(2)(A).) However, the gang allegation transforms it into
a felony wobbler, punishable by one year in county jail or by imprisonment in
state prison for one, two or three years. (§ 186.22, subd. (d), count 1.) The
prosecution elected to file the vandalism charge as a felony.


                                       2
prosecution opposed the motion and requested that the court deny it in
its entirety.
      At the March 2, 2020 hearing on defendant’s motion, the
prosecution called as witnesses Los Angeles Police Officers Keoni Smith
and Ruben Zaragoza. Both officers testified that around 11:20 p.m. on
January 28, 2020, they were inside a patrol car with another partner
conducting crime suppression. As the car approached an intersection,
the officers observed two individuals standing on the corner: defendant,
who was seen wearing an “oversize shirt with oversize shorts,” and an
individual Officer Zaragoza recognized as a 14-year-old member of
Varrio Nuevo Estrada, a criminal street gang also known as VNE.
      “[A]lmost simultaneously” after observing both individuals, Officer
Smith saw “black gang graffiti directly behind them” on two separate
walls. The first piece of graffiti was on the wall of a local market, and
stated “ESVN.” The second piece of graffiti, appearing on a door to
another business, stated “V and E.” According to Officer Smith,
“ESVN” stands for Eastside Varrio Nuevo Estrada, and “V and E”
stands for Varrio Nuevo Estrada. The officers also located a third piece
of graffiti (“VNE Block”) appearing on a white building across the street
from where defendant was standing.
      The officers decided to stop both individuals for a possible curfew
violation under Los Angeles Municipal Code section 45.03.3 The patrol


3     Section 45.03(a) of the Los Angeles Municipal Code generally provides
that no minor under the age of 18 years may be present in or upon any public
street, curb area, public place or building after 10:00 p.m. Before an officer
may take action to enforce the curfew ordinance, section 45.03(c) mandates

                                      3
vehicle stopped, and Officers Smith and Zaragoza got out of the vehicle
and told defendant and his associate to stop and face the wall.
      Officer Smith approached defendant and secured his hands behind
his back. Officer Smith then decided to patdown defendant, as she and
her partner “were in a heavy gang location, speaking with a known
gang member who was wearing clothing [that could easily] conceal
weapons.” From her experience as a gang detail officer, Officer Smith
understood that in a tandem of individuals who spray painted gang
graffiti, “one of them, or both of them [could be] carrying a weapon.”
      Officer Smith told defendant to spread his legs. When he
complied, Officer Smith observed a lid to a spray paint can in his right
pocket. Officer Smith then patted defendant down and located an
aerosol spray can with black paint. When handcuffing defendant,
Officer Smith noticed black paint on his hands. The color matched the
gang graffiti, which Officer Smith believed was fresh given the smell
emanating from the walls and the “tacky” feel of the paint.
      Defendant told the officers he was not a juvenile. He did,
however, speak about his membership in VNE, and admitted to putting
up the “VNE Block” graffiti across the street.
      Following the officers’ testimony and argument by counsel, the
court denied defendant’s motion to suppress. Months later, defendant
entered a plea of no contest to an amended count of misdemeanor
vandalism. As part of the plea agreement, defendant agreed to


that the officer asks the apparent offender’s age and reason for being in the
public place during curfew hours.


                                       4
summary probation for two years (a term later reduced to one year in
light of Assembly Bill No. 1950). The court accepted the plea, dismissed
the gang allegation, suspended imposition of sentence, and placed
defendant on summary probation.
      Defendant timely appealed from the judgment of conviction
following his plea of no contest. (See § 1538.5.)


                               DISCUSSION
      Defendant contends the trial court erred by denying his motion to
suppress evidence that had been discovered during and after his
detention and patdown search. As we shall discuss, we discern no error
in the trial court’s ruling.


A.    Governing Law and Standard of Review
      Under section 1538.5, subdivision (a), a defendant may move to
suppress evidence gathered in violation of the state or federal
Constitution. The United States and California Constitutions bar the
exclusion of evidence obtained as a result of an unreasonable search or
seizure. (See U.S. Const., 4th & 14th Amends.; Cal. Const., art. I, § 13;
People v. Camacho (2000) 23 Cal.4th 824, 830.)
      When reviewing a ruling on an unsuccessful motion to suppress
evidence, we defer to the trial court’s express and implied factual
findings, upholding them if they are supported by substantial evidence;
we then independently exercise our independent judgment in
determining the legality of a search or seizure on the facts so found.
(People v. Tully (2012) 54 Cal.4th 952, 979 (Tully); People v. Lomax

                                     5
(2010) 49 Cal.4th 530, 563 (Lomax).) We also examine “the correctness
or incorrectness of the trial court’s ruling, not the reasons for its ruling.
[Citations.]” (People v. Dimitrov (1995) 33 Cal.App.4th 18, 27.)


B.    The Detention
      Defendant contends that he was illegally detained and that all of
the evidence obtained from the detention should have been suppressed.
Defendant is mistaken.
      “It is settled that circumstances short of probable cause to make
an arrest may justify a police officer stopping and briefly detaining a
person for questioning or other limited investigation.” (In re Tony C.
(1978) 21 Cal.3d 888, 892 (Tony C.), citing Terry v. Ohio (1968) 392 U.S.
1, 22 (Terry).) “The ‘reasonable suspicion’ necessary to justify such a
stop ‘is dependent upon both the content of information possessed by
police and its degree of reliability.’ [Citation.] The standard takes into
account ‘the totality of the circumstances—the whole picture.’
[Citation.] Although a mere ‘“hunch”’ does not create reasonable
suspicion [citation], the level of suspicion the standard requires is . . .
‘obviously less’ than is necessary for probable cause.” (Navarette v.
California (2014) 572 U.S. 393, 397.) This standard necessarily
precludes a “divide-and-conquer analysis.” (U.S. v. Arvizu (2002) 534
U.S. 266, 274 (Arvizu).)
      “[T]o justify an investigative stop or detention the circumstances
known or apparent to the officer must include specific and articulable
facts causing him to suspect that (1) some activity relating to crime has



                                      6
taken place or is occurring or about to occur, and (2) the person he
intends to stop or detain is involved in that activity. Not only must he
subjectively entertain such a suspicion, but it must be objectively
reasonable for him to do so: the facts must be such as would cause any
reasonable police officer in a like position, drawing when appropriate on
his training and experience [citation], to suspect the same criminal
activity and the same involvement by the person in question.” (Tony C.,
supra, 21 Cal.3d at p. 893.) “‘If there is a legitimate reason for the stop,
the subjective motivation of the officer is irrelevant.’” (Tully, supra, 54
Cal.4th at p. 980, quoting Lomax, supra, 49 Cal.4th at p. 564.)
     Here, the parties do not dispute that before detaining defendant
and his associate, the officers had observed the following: (1) defendant
was standing on a public sidewalk next to an individual known to be a
juvenile at 11:20 p.m. at night; (2) both individuals were in an area
known for heightened gang activity; (3) the individual standing next to
defendant was a known member of VNE; and (4) both individuals were
standing near gang graffiti specifically identifying VNE.
     In light of these facts, defendant appears to concede that that his
initial detention was lawful insofar as the officers were motivated by a
possible curfew violation. He asserts however that his detention
became unlawful when the officers continued to detain him without
ascertaining his age.
     Defendant’s argument would have us ignore the totality of the
evidence by focusing on the subjective motivation of the investigating
officers. Such a “divide-and-conquer analysis” is not the standard for
determining whether his detention was reasonable. (See Tully, supra,

                                     7
54 Cal.4th at p. 980; Lomax, supra, 49 Cal.4th at p. 564; Arvizu, supra,
534 U.S. at p. 274.)
     The totality of facts known or apparent to the officers amply
supported their detention of defendant and his associate to investigate
gang vandalism. In this regard, In re Stephen L. (1984) 162 Cal.App.3d
257 (Stephen L.) is instructive. In that case, investigating officers
located the defendant and a group of individuals standing in close
proximity to a wall with “‘freshly painted gang type graffiti.’” (Id. at
p. 259.) Several individuals in the group, and not the defendant, were
recognized as members of the gang that had been identified in the
graffiti. (Ibid.) The officers detained the group, and upon a patdown
search of defendant, recovered a folding knife from his belt, which had
been covered by the defendant’s shirt and jacket. (Ibid.)
     As in this case, the defendant in Stephen L. contended on appeal
that he was illegally detained and subjected to an unlawful patdown
search. (162 Cal.App.3d at p. 260.) Rejecting both contentions, the
court of appeal was “mystified, after a recital of the foregoing facts, just
what improvement in conduct we are being urged to require of police
officers in a situation such as here presented. . . . [¶] . . . The record
abounds with the required articulable facts for a detention.” (Id. at
pp. 260–261.)
     Defendant concedes in this case that under Stephen L., “standing
next to a wall with graffiti can support the existence of reasonable
suspicion” to detain a person for possible vandalism. To distinguish
this case from Stephen L., defendant asserts he was not stopped



                                      8
“directly” in front of the gang graffiti, and was instead a “reasonable
distance away from the graffiti.” In support of such argument,
defendant has consistently referred to dashcam footage from the
officers’ patrol vehicle. But that footage does not appear to have been
admitted into evidence in the trial court.4 “Matters not presented by
the record cannot, of course, be considered on the suggestion of counsel
in briefs or in affidavits attached thereto.” (People v. Szeto (1981) 29
Cal.3d 20, 35.)
      The fact remains that defendant was seen in an area from which
Officer Smith could “almost simultaneously” see various pieces of fresh
gang graffiti referencing the very same gang in which defendant’s



4       At the motion to suppress hearing, the reporter’s transcript reflects
that portions of the video were played by defense counsel during the cross-
examination of Office Smith. Defense counsel marked the dashcam footage
as an exhibit (“Defense Exhibit A”) but did not request that it be introduced it
into evidence. At the change of plea hearing months later, defense counsel
requested “to introduce the exhibit . . . into the court file from the 1538.5
motion” for “housekeeping” purposes. It does not appear that the court ruled
on the request to admit the footage into evidence during either hearing.
        On September 13, 2021, counsel for defendant filed a request in the
superior court to transfer “Defense Exhibit A from the . . . motion to suppress
hearing, which was admitted into evidence at [his] change of plea hearing.”
In response, on October 25, 2021, the clerk of court filed a certificate with this
court in which she declared that the exhibit could not be located in the court
file, courtroom, or clerk’s office.
        This court has independently procured from the clerk of the superior
court and viewed Defense Exhibit A. Whatever meaning one gives to the
phrase “directly behind them on the walls,” the video footage confirms Officer
Smith’s observation that defendant and his cohort were seen standing in
front of, and then walking away from, gang graffiti (which we note is
considerable in size).


                                        9
associate was a member. Defendant has cited no authority, and we are
aware of none, in which the reasonableness of a detention was
exclusively determined by an individual’s proximity to graffiti or other
vandalism. As we have discussed, defendant’s proximity to fresh
graffiti was but one fact among the totality of facts known or apparent
to the officers from which they could detain defendant for vandalism.


C.   The Patdown
     Defendant also contends that his patdown search was not
supported by reasonable suspicion. We disagree.
     Under Terry, a police officer is authorized to conduct “a reasonable
search for weapons for the protection of the . . . officer, where he has
reason to believe that he is dealing with an armed and dangerous
individual, regardless of whether he has probable cause to arrest the
individual for a crime. The officer need not be absolutely certain that
the individual is armed; the issue is whether a reasonably prudent man
in the circumstances would be warranted in the belief that his safety or
that of others was in danger. [Citations.] And in determining whether
the officer acted reasonably in such circumstances, due weight must be
given, not to his inchoate and unparticularized suspicion or ‘hunch,’ but
to the specific reasonable inferences which he is entitled to draw from
the facts in light of his experience.” (Terry, supra, 392 U.S. at p. 27.)
     We again draw guidance from Stephen L. As discussed, the
officers in Stephen L. detained and patted down a group of individuals
suspected of gang vandalism. (162 Cal.App.3d at p. 260.) An officer
testified he had patted down the group for “safety purposes” because the

                                     10
officers were outnumbered, and “street gang members have been known
in the past to carry weapons.” (Ibid.) Finding the patdown search of
the defendant reasonable, the court relied on the officer’s testimony,
and noted that the group was in an area known for gang activity and
weapon usage. (Id. at pp. 259, 260.)
     The circumstances present in Stephen L. are also present in this
case. The officers in this case, though not outnumbered, were concerned
for their safety due in part to detaining a known gang member in an
area known for heightened gang activity. From prior experience,
Officer Smith suspected that at least one of the individuals detained for
gang graffiti would be carrying a weapon. (See In re H.M. (2008) 167
Cal.App.4th 136, 146 [“[o]fficers in an area plagued by violent gang
activity need not ignore the reality that persons who commit crimes
there are likely to be armed”].)
     In addition to the foregoing, the fact that defendant was wearing
oversized clothing large enough to conceal a weapon was enough to
justify a patdown search. (See People v. Collier (2008) 166 Cal.App.4th
1374, 1377, fn. 1 [“the wearing of baggy clothing, coupled with other
suspicious circumstances, . . . furnishes the requisite facts to support a
patdown for weapons so that the [investigation] could be safely
performed”]; People v. Lopez (2004) 119 Cal.App.4th 132, 137 [“loose,
baggy” clothes capable of concealing a weapon properly considered as
one factor supporting decision to conduct patdown search].)
     People v. Dickey (1994) 21 Cal.App.4th 952, on which defendant
relies is inapposite. In that case, the court held that a patdown search



                                    11
of a motorist was not justified in light of the facts that the motorist had
no identification, exercised his Fourth Amendment right and refused to
allow the deputy to search his vehicle, was nervous and sweating, and
had baking powder in a film canister that he used to brush his teeth.
(Id. at pp. 954–955.) The court stated that none of these considerations,
considered singly or in combination, would lead an officer to reasonably
believe the defendant was armed and could use the weapon against
him. (Id. at p. 956.)
      Defendant’s situation is readily distinguishable. The
circumstances in this case, particularly activity by a known gang
member in a location known for gang activity, “more than warranted
the cursory search.” (Stephen L., supra, 162 Cal.App.3d at p. 261; see
id. at p. 260 [“Failure to cursorily search suspects for weapons . . . in an
area where gang activity and weapon usage is known from the officers’
past experience would be most careless”].)
      In sum, we conclude under the totality of the circumstances that
the officers’ actions in detaining defendant and patting him down were
reasonable. Thus, the court properly denied defendant’s motion to
suppress.5
                                      //
                                      //
                                      //
                                      //



5     In light of our conclusion, we do not consider defendant’s contention
that the denial of his motion constituted prejudicial error.

                                      12
                     DISPOSITION
The judgment is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                 WILLHITE, Acting P. J.
We concur:



COLLINS, J.



CURREY, J.




                            13